                                          Case 4:20-cv-01323-PJH Document 42 Filed 05/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                   Case No. 20-cv-01323-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER DENYING MOTION TO
                                                 v.                                       APPOINT COUNSEL; GRANTING
                                   9
                                                                                          EXTENSION
                                  10     ERICK RHODES, et al.,
                                                                                          Re: Dkt. Nos. 38, 41
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a prisoner. Plaintiff has filed a motion

                                  14   to appoint counsel. There is no constitutional right to counsel in a civil case, Lassiter v.

                                  15   Dep't of Social Services, 452 U.S. 18, 25 (1981), and although district courts may

                                  16   "request" that counsel represent a litigant who is proceeding in forma pauperis, as

                                  17   plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does not give the courts the power to

                                  18   make "coercive appointments of counsel." Mallard v. United States Dist. Court, 490 U.S.

                                  19   296, 310 (1989).

                                  20          The Ninth Circuit has held that a district court may ask counsel to represent an

                                  21   indigent litigant only in "exceptional circumstances," the determination of which requires

                                  22   an evaluation of both (1) the likelihood of success on the merits and (2) the ability of the

                                  23   plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                  24   involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff has presented

                                  25   his claims adequately, and the issues are not complex. Therefore, the motion to appoint

                                  26   counsel (Docket No. 38) is DENIED.

                                  27          GOOD CAUSE APPEARING, it is hereby ordered that defendants’ request for an

                                  28   extension of time (Docket No. 41) is GRANTED and defendants may file a dispositive
                                          Case 4:20-cv-01323-PJH Document 42 Filed 05/13/21 Page 2 of 2




                                   1   motion by August 18, 2021.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 13, 2021

                                   4

                                   5                                                   /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
